Exhibit 10.48

CONVERTIBLE PROMISSORY NOTE 

AMENDMENT

 

 

 

This First Amendment (the "Amendment”) is to amend the following terms and
conditions of the Convertible Promissory Note dated July 9, 2012, (the “Note”)
by and between Location Based Technologies, Inc., a Nevada corporation (the
"Company"), and David Kuennen and Denise Kuennen (the “Lender”) (each a, “Party”
both are, “Parties”).

 

WHEREAS, the Company is a publicly-held corporation with its common stock traded
on the OTC Market under the symbol LBAS; and

 

WHEREAS, on July 9, 2012 the Company entered into a Convertible Promissory Note
with the Lender (as the same may from time to time be further amended, modified,
supplemented or restated), in which the Lender shall invest capital in the
Company equal to One Hundred Thousand Dollars ($100,000) in exchange for an
unsecured convertible Note;

 

WHEREAS, the Parties desire to amend the Note:

 

NOW THEREFORE, in consideration of the promises and the mutual covenants and
agreements of the services rendered by the Lender to the Company, the following
terms and conditions hereinafter set forth shall apply, and the parties hereto
covenant and agree as follows:

 

 

Subsection (a) of Section 1 titled, “Terms of Repayment and Conversion”, shall
be and is hereby amended as follows:

 

 

a.

All amounts outstanding under this Note shall mature and become due and payable
on, January 9, 2014 (the "Maturity Date"), subject to any prior payment required
by this Note.

 

Subsection (c) shall be added to Section 1 and which shall read as follows:

 

 

c.

Holder shall be entitled to receive 200,000 shares of restricted common stock.

 

All other terms and conditions of the Note shall remain unchanged.

 

 

 

 

 

 

 

 

 

 

 

 

{Signature Page to Follow}

 

 

 
1

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this amendment to the Note has been executed this July 9,
2013.

 

Borrower:

 

 

LOCATION BASED TECHNOLOGIES, INC.

 

 

 

By:      

Name: David M. Morse

   

  CEO

   

 

 

 

Lender:

 

 

By:      



Name: David Kuennen

 



 

 

 

By:      



Name: Denise Kuennen

 

 



 

 

2

 